[Cite as Sullivan v. N. Eighteenth St. Energy Efficient Homeownership Project Ltd. Partnership, 2022-Ohio-
1472.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


 Cheryl Brooks Sullivan,                                :
 Franklin County Treasurer,
                                                        :
                  Plaintiff-Appellee,
                                                        :                   No. 21AP-367
 v.                                                                      (C.P.C. No. 19CV-391)
                                                        :
 North Eighteenth Street Energy                                     (REGULAR CALENDAR)
 Efficient Homeownership Project                        :
 Limited Partnership et al.,
                                                        :
                  Defendants-Appellants,
                                                        :
 [The Neighborhood House, Inc.,
                                                        :
                  Defendant-Appellee].



                                         D E C I S I O N

                                       Rendered on May 3, 2022


                On brief: G. Gary Tyack, Prosecuting Attorney, and
                Martin O. Ginnan, for appellee Franklin County Treasurer.
                Argued: Martin O. Ginnan.

                On brief: Moses Law Office, and Ambrose Moses III, for
                appellant. Argued: Ambrose Moses III.

                On brief:    Thelma Thomas Price, for appellee The
                Neighborhood House. Argued: Thelma Thomas Price.

                  APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} The Franklin County Court of Common Pleas denied a motion to vacate a
default judgment issued against North Eighteenth Street Energy Efficient Homeownership
No. 21AP-367                                                                              2


Project Limited Partnership ("North Eighteenth"). For the following reasons, we reverse
and remand.
I. FACTS AND PROCEDURAL HISTORY
       {¶ 2} Plaintiff-appellee, Franklin County Treasurer ("Treasurer"), filed a
foreclosure complaint against North Eighteenth on January 15, 2019, seeking delinquent
land taxes, assessments, and penalties related to two parcels of land owned by North
Eighteenth. Service of the complaint on North Eighteenth was attempted by certified mail
at three addresses in Columbus, Ohio: 969 Mount Vernon Avenue, 273 Mount Vernon
Avenue, and 240 North Champion Avenue, Suite 115. Certified mail service at each of those
addresses failed and was returned unclaimed and unable to forward. Service of the
complaint was then issued by ordinary mail to 969 Mount Vernon Avenue. The ordinary
mail service was not returned.
       {¶ 3} The Treasurer moved for default judgment on June 4, 2019, alleging North
Eighteenth failed to answer, plead, or otherwise defend the foreclosure complaint. The
common pleas court granted the motion for default judgment on July 18, 2019. An order
of sale was issued on October 2, 2019, directing the Franklin County Sheriff to sell the two
parcels that were the subject of the default judgment. The sale of the parcels was completed
on November 22, 2019; the parcels sold for a total price of $61,000.00. The common pleas
court issued an entry confirming the sale on January 12, 2020 and ordered the distribution
of the sale proceeds. After payment of the taxes owed, costs of the foreclosure action, and
sheriff's fees, a balance of $56,648.34 remained to be held by the Franklin County Clerk of
Courts.
       {¶ 4} On August 14, 2020, Attorney Thelma Thomas Price filed a notice of
appearance in the common pleas court, asserting she represented North Eighteenth.
Attorney Price subsequently filed a notice of appearance indicating she also represented
The Neighborhood House, Inc. ("NHI"), which she asserted "is or was the Limited Partner
in the partnership, the North Eighteenth Street Energy Efficient Homeownership Project
Limited Partnership." (Oct. 23, 2020 Notice of Appearance.) For purposes of clarity, we
will refer to the entities represented by Attorney Price as "North Eighteenth/NHI." North
Eighteenth/NHI moved for a supplemental order of distribution of the funds remaining
No. 21AP-367                                                                               3


from the sheriff's sale of the parcels, requesting that the excess proceeds be distributed to
North Eighteenth/NHI.
       {¶ 5} On October 9, 2020, Attorney Ambrose Moses filed a notice of appearance
asserting he represented North Eighteenth and its general partner, Neighborhood House
Community Housing Development Organization, Inc., now known as East Columbus
Development Company ("ECDC"). We will refer to the entities represented by Attorney
Moses as "North Eighteenth/ECDC." On February 15, 2021, North Eighteenth/ECDC filed
a demand for payment of the excess funds remaining from the sheriff's sale. Then, on May
6, 2021, North Eighteenth/ECDC moved to vacate the default judgment order. North
Eighteenth/ECDC supported its motion with two affidavits from Rosita Booker, averring
that she was the executive director of ECDC and that North Eighteenth/ECDC never
received service of the foreclosure complaint.
       {¶ 6} The Treasurer opposed the motion to vacate, asserting North Eighteenth had
been properly served by ordinary mail. North Eighteenth/NHI also filed a response to the
motion to vacate, asserting the court should not consider the motion to vacate but instead
conduct a hearing to identify which party was the proper representative of North
Eighteenth.
       {¶ 7} The common pleas court denied the motion to vacate without conducting a
hearing. The court concluded there was a rebuttable presumption of proper service on
North Eighteenth because service by ordinary mail sent to the 969 Mount Vernon Avenue
address was not returned as undeliverable.        The court was unpersuaded by North
Eighteenth/ECDC's claim that it did not actually receive service of the complaint.
       {¶ 8} North Eighteenth/ECDC timely appealed the common pleas court's
judgment.
II. ASSIGNMENT OF ERROR
       {¶ 9} North Eighteenth/ECDC assigns the following as trial court error:
               The trial court erred both when it 1) entered a default
               judgment against and 2) subsequently denied a motion to
               vacate a void judgment filed by North Eighteenth Street
               Energy    Efficient  Homeownership    Project   Limited
               Partnership.
No. 21AP-367                                                                                                   4


III. STANDARD OF REVIEW
        {¶ 10} "[W]hen a party claims a trial court lacked personal jurisdiction over them
due to improper service of process, the appropriate method to challenge such void
judgment is through a common law motion to vacate." Chuang Dev., LLC v. Raina, 10th
Dist. No. 15AP-1062, 2017-Ohio-3000, ¶ 29. See also James v. Top of the Hill Renovations,
10th Dist. No. 15AP-888, 2016-Ohio-1190, ¶ 9 ("A common law motion to vacate is utilized
to set aside a judgment rendered by a court that has not acquired personal jurisdiction over
the defendant."). "A trial court's decision to deny a motion to vacate judgment is reviewed
on appeal for an abuse of discretion whether that motion is made pursuant to Civ.R. 60(B)
or under the common law." James at ¶ 9.
IV. LEGAL ANALYSIS
        {¶ 11} We begin by noting there is a dispute regarding whether North
Eighteenth/ECDC or North Eighteenth/NHI is the proper representative of North
Eighteenth. North Eighteenth/NHI asserted it was the proper party to represent North
Eighteenth and alleged North Eighteenth/ECDC failed to provide proof that it was accepted
into the partnership or was a proper party to represent North Eighteenth. In its response
to North Eighteenth/ECDC's motion to vacate, North Eighteenth/NHI asserted the trial
court should conduct a hearing to determine which party was the proper representative of
North Eighteenth. The trial court did not resolve the issue before North Eighteenth/ECDC
filed the present appeal, and we will not determine in the first instance which entity or
entities are the proper parties.1 For the purpose of this appeal, we assume without deciding
that North Eighteenth/ECDC is a proper party to challenge the default judgment.


1 In its brief on appeal, North Eighteenth/NHI attempts to   assert the following additional assignment of error:

                Did the lower court err when it failed to consider whether the party
                represented by Counsel Moses, the East Columbus Development Company,
                Inc., is the proper party to challenge the jurisdiction of the Franklin County
                Court of Common Pleas in Case No. 19 CV 000391, when it had not
                established at a hearing before that Court that it was the proper
                representative of the Limited Partnership where another party, The
                Neighborhood House, had asserted that it was the proper representative of
                the Limited Partnership.

North Eighteenth/NHI did not file a notice of cross-appeal under App.R. 3(C). Pursuant to R.C. 2505.22, an
appellee who does not appeal may file assignments of error; however, the Supreme Court of Ohio has held
that an assignment of error by an appellee that has not filed a notice of appeal "may be considered by a
No. 21AP-367                                                                                                  5


        {¶ 12} North Eighteenth/ECDC asserts the trial court erred by denying its motion to
vacate because the default judgment was void due to lack of personal jurisdiction. " '[A]
judgment rendered without personal jurisdiction over the defendant is void, and Ohio
courts have inherent power to vacate a void judgment.' " Columbus, Div. of Income Tax v.
Yockey, 10th Dist. No. 19AP-559, 2020-Ohio-3290, ¶ 13, quoting Green v. Huntley, 10th
Dist. No. 09AP-652, 2010-Ohio-1024, ¶ 11.2 "There are three methods for a court to acquire
personal jurisdiction over a defendant: (1) proper service of process, (2) the defendant's



reviewing court only to prevent 'a reversal of the judgment under review.' " Glidden Co. v. Lumbermens Mut.
Cas. Co., 112 Ohio St.3d 470, 2006-Ohio-6553, ¶ 31, quoting Parton v. Weilnau, 169 Ohio St. 145, 171 (1959).
Such assignments of error " 'may be used by the appellee as a shield to protect the judgment of the lower court
but may not be used by the appellee as a sword to destroy or modify that judgment.' " Id. at ¶ 32, quoting
Parton at 171; see also Jackson v. Columbus, 10th Dist. No. 05AP-1035, 2006-Ohio-5209, ¶ 8, rev'd on other
grounds 117 Ohio St.3d 328, 2008-Ohio-1041 ("Despite its presentation and briefing of this assignment of
error, the city of Columbus did not file a notice of cross-appeal under App.R. 3(C) in this case. * * * We will
therefore consider the city's proposed assignment of error only to the extent that it provides an alternative
ground for affirming the judgment of the trial court, and not as a basis for reversal of any aspect of the trial
court's judgment that the city wishes to alter."); Chapman v. Ohio State Dental Bd., 33 Ohio App.3d 324 (9th
Dist.1986), paragraph two of the syllabus ("An appellee who has not filed a notice of appeal (cross-appeal)
can file cross assignments of error under R.C. 2505.22. However, such assignments of error are only for the
limited purpose of preventing the reversal of the judgment under review."). In this appeal, North
Eighteenth/NHI's proposed second assignment of error is not offered as a shield to protect the trial court's
judgment; rather, the assignment of error suggests the trial court should not have ruled on North
Eighteenth/ECDC's motion to vacate and instead should have ruled that North Eighteenth/ECDC lacked
standing to challenge the default judgment. Accordingly, North Eighteenth/NHI's proposed second
assignment of error is not properly before us. See Aztec Internatl. Foods v. Duenas, 12th Dist. No. CA2021-
01-002, 2013-Ohio-450, ¶ 60, fn. 15 ("Ruano's assignment of error is not raised in an attempt to defend the
trial court's decision. See App.R. 3(C)(2). Rather, Ruano seeks to reverse the trial court's decision that the
FJO release applied to Duenas, and, as such, this particular assignment of error needed to be raised in
compliance with App.R. 3(C)(1)."). Compare Reighard v. Cleveland Elec. Illum. Co., 11th Dist. No. 2008-A-
0063, 2009-Ohio-2621, ¶ 82, fn. 5 ("We note that although CEI did not file a cross appeal to request our review
of its assignment of error, we are not precluded from reviewing it. * * * Since CEI raises the assignment of
error to protect the trial court's decision granting summary judgment in favor of CEI, CEI need not have filed
a cross appeal to assign the error."). Because North Eighteenth/NHI did not file a cross-appeal and its
proposed second assignment of error is not within the scope of R.C. 2505.22, we will not address North
Eighteenth/NHI's proposed second assignment of error.

2 The foreclosure action in this case was filed under R.C. 5721.18(A) and 323.25; this was not an in rem
foreclosure action under R.C. 5721.18(B) or (C). See In re Foreclosure of Liens & Forfeiture of Prop. for
Delinquent Land Taxes by Action in Rem County Treasurer of Lake Cty., 11th Dist. No. 2014-L-102, 2015-
Ohio-1258, ¶ 32 ("[S]ection (A) [of R.C. 5721.18] does not apply to in rem proceedings instituted under division
(B) and (C)."). Moreover, there was no publication of a notice of foreclosure as required for an in rem
foreclosure action under R.C. 5721.18(B) or (C). See R.C. 5721.18(B)(1) and 5721.18(C)(3)(a); see also County
Treasurer of Lake Cty. at ¶ 21 ("We find that the service requirements in this case are those outlined in
R.C. 5721.18(B)(1), which require a notice of the foreclosure proceedings to be provided to the owner and
publication of the notice for three consecutive weeks."); In re Foreclosure of Liens for Delinquent Land Taxes
by Action in Rem Pursuant to Ohio R.C. 5721.19(C), Kenneth C. Howell, Treasurer, Lawrence Cty., 4th Dist.
No. 05CA35, 2006-Ohio-5417, ¶ 20 ("Specifically, R.C. 5721.18(B)(1) provides for notification by publication
concomitantly to notification by mail.").
No. 21AP-367                                                                                 6


voluntary appearance and submission to the court's jurisdiction, and (3) acts by the
defendant or the defendant's counsel that involuntarily subject the defendant to the court's
jurisdiction." Id. at ¶ 14. In denying the motion to vacate, the trial court concluded personal
jurisdiction over North Eighteenth was obtained through service of process in compliance
with the Rules of Civil Procedure.
       {¶ 13} Under Civ.R. 4.1(A)(1)(a), service of process may be made by certified mail.
If certified mail is returned unclaimed, service may be made by ordinary mail under Civ.R.
4.6(D). "Service shall be deemed complete when the fact of mailing is entered of record,
provided that the ordinary mail envelope is not returned by the postal authorities with an
endorsement showing failure of delivery." Civ.R. 4.6(D).
       {¶ 14} A rebuttable presumption of proper service arises when a plaintiff complies
with the civil rules governing service. Erin Capital Mgt., LLC v. Fournier, 10th Dist.
No. 11AP-483, 2012-Ohio-939, ¶ 18.          In this case, the Treasurer complied with
Civ.R. 4.1(A)(1)(a) and 4.6(D) by sending service of the complaint by certified mail and
then, after the certified mail was returned unclaimed, by ordinary mail. Service of the
complaint on North Eighteenth by ordinary mail to 969 Mount Vernon Avenue was not
returned showing failure of delivery. This created a rebuttable presumption of proper
service on North Eighteenth. See id.
       {¶ 15} "A defendant can rebut the presumption of proper service with sufficient
evidence that service was not accomplished." Id. at ¶ 19. Failure of service despite
compliance with the civil rules occurs in two scenarios.          Id.   "First, service is not
accomplished if the plaintiff fails to direct the summons and complaint to the defendant's
residence or to an address where the plaintiff could reasonably expect that the summons
and complaint would be delivered to the defendant." Id. "Second, service fails where the
defendant does not receive the summons and complaint, even though the plaintiff complied
with the civil rules and service was made at an address where the plaintiff could reasonably
anticipate that the defendant would receive it." Id. This case implicates the latter scenario
because North Eighteenth/ECDC asserts North Eighteenth never received service of the
foreclosure complaint.
       {¶ 16} Booker averred in her first affidavit that she was the executive director of
ECDC, which was the general partner of North Eighteenth. Booker averred she "routinely
No. 21AP-367                                                                               7


receive[d] and open[ed] mail for ECDC and [North Eighteenth]." (Booker Aff. at ¶ 4.)
Booker asserted ECDC and North Eighteenth did not receive service of the foreclosure
summons or complaint. The affidavit included a list of addresses for ECDC and North
Eighteenth between 2001 and 2021. The list of addresses indicated that as of January 2019,
when the complaint was filed and service by certified mail was attempted, ECDC was
located at 3360 East Livingston Avenue in Columbus. Similarly, in her second affidavit,
Booker averred that North Eighteenth maintained its office where ECDC was located, and
that neither North Eighteenth nor ECDC had maintained an office at 969 Mount Vernon
Avenue since 2008. Booker stated that since March 1, 2019, North Eighteenth and ECDC
had maintained their offices at 1774 East Main Street in Columbus. Booker averred that
North Eighteenth and ECDC never received service of the foreclosure complaint by
ordinary mail at 969 Mount Vernon Avenue.
       {¶ 17} We have held that "a trial court is not required to give preclusive effect to a
movant's sworn statement that she did not receive service of process" if there is no other
indication in the record that service was ineffective. TCC Mgt. v. Clapp, 10th Dist.
No. 05AP-42, 2005-Ohio-4357, ¶ 15. "However, such a sworn statement at least warrants
the trial court conducting a hearing to determine the validity of the movant's statement."
Id. Therefore, "a trial court errs in summarily overruling a defendant's motion to set aside
a judgment for lack of service when the defendant submits a sworn statement that she did
not receive service of process, without affording the defendant a hearing." Id. See also
Gupta v. Edgecombe, 10th Dist. No. 03AP-807, 2004-Ohio-3227, ¶ 15 ("[W]ithout an
evidentiary hearing the trial court cannot assess the credibility of the defendant or the
persuasiveness of the defendant's evidence, and thus the court would be hindered, in the
absence of an evidentiary hearing, from determining whether the defendant was truthful in
claiming not to have received service."). In this case, the common pleas court failed to
conduct a hearing on North Eighteenth/ECDC's motion to vacate. Assuming without
deciding that North Eighteenth/ECDC is a proper party to challenge the default judgment,
the trial court abused its discretion by denying the motion to vacate without holding a
hearing because North Eighteenth/ECDC presented sworn statements attesting it did not
receive service of process.
No. 21AP-367                                                                                 8


       {¶ 18} Accordingly, we sustain North Eighteenth/ECDC's sole assignment of error;
on remand, the trial court is instructed to hold a hearing on the motion to vacate.
V. CONCLUSION
       {¶ 19} For the foregoing reasons, we sustain North Eighteenth/ECDC's sole
assignment of error and reverse the judgment of the Franklin County Court of Common
Pleas. We remand this matter to that court for further proceedings consistent with law and
this decision.
                                                                     Judgment reversed;
                                                         cause remanded with instructions.
                   LUPER SCHUSTER, P.J., and DORRIAN, J., concur.


LUPER SCHUSTER, P.J., concurring.
       {¶ 20} I agree with the majority's conclusion that North Eighteenth/ECDC
submitted sufficient evidentiary material to warrant a hearing on the motion to vacate and
therefore join the majority's decision sustaining North Eighteenth/ECDC's sole assignment
of error. I write separately, however, to emphasize the importance of determining the
proper representative of North Eighteenth. Though I recognize North Eighteenth/NHI did
not file a notice of cross-appeal here, I would nonetheless urge the trial court to prioritize,
on remand, the determination of which entity is the proper representative for further
proceedings before the trial court.
                                      _____________